Case 3:20-cv-00162-HTW-LRA Document 1-1 Filed 03/16/20 Page 1 of 4



Case: 25CI1:20-cv-00068-EFP   Document #: 2   Filed: 01/30/2020   Page 1 of 4




                              EXHIBIT A
Case 3:20-cv-00162-HTW-LRA Document 1-1 Filed 03/16/20 Page 2 of 4



Case: 25CI1:20-cv-00068-EFP   Document #: 2   Filed: 01/30/2020   Page 2 of 4




                              EXHIBIT A
Case 3:20-cv-00162-HTW-LRA Document 1-1 Filed 03/16/20 Page 3 of 4



Case: 25CI1:20-cv-00068-EFP   Document #: 2   Filed: 01/30/2020   Page 3 of 4




                              EXHIBIT A
Case 3:20-cv-00162-HTW-LRA Document 1-1 Filed 03/16/20 Page 4 of 4



Case: 25CI1:20-cv-00068-EFP   Document #: 2   Filed: 01/30/2020   Page 4 of 4




                              EXHIBIT A
